DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1, line 11, “between the electrodes” should read --between electrodes of the each pair of electrodes--
Claim 10, line 4, “heat an elongated volume” should read --heat a first elongated volume--
Claim 10, line 5-6, “between the pairs of electrodes” should read --between the electrodes--
Claim 10, lines 6-7, “heat an elongated volume” should read --heat a second elongated volume--
Claim 13, line 11, “between the electrodes” should read –between electrodes of each pair of electrodes--
Claim 13, line 15, “two dimensional” should read --two-dimensional--
Claim 13, line 18, “the position of the RF emitting elements” should read --the position the electrodes--
Claim 17, line 2, “at least” should read --at at least--
Claim 17, line 2, “and at the” should read --and the--
Claim 18, line 1, “claim 16 wherein” should read --claim 16, wherein--
Claim 21, line 3, “between the electrodes” should read “between the electrodes of each pair of electrode--
Authorization for this examiner’s amendment was given in an interview with Brendan Mee on 5/20/2021.
Reasons for Allowance
Claims 1-2 and 4-21 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “a two-dimensional array of RF energy delivery elements…having a first direction and a second direction transverse to the first direction…wherein each of the RF energy delivery elements comprises a pair of electrodes with opposite polarity and a spacing between the electrodes, wherein the predetermined order of positioning each pair of electrodes is such that a density of electrode spacing dimensions in the array is higher in the first direction than the density of the electrode spacing dimensions in the second direction; and wherein,  applying RF electric currents to the two dimensional array is configured to heat volume portions of tissue, and wherein tissue tightening is higher in the first direction than in the second direction of the two-dimensional array” as indicated in claims 1 and 13.
The Examiner has cited Hantash (U.S. PGPub. No. 20070142885) as the most pertinent prior art reference, which teaches a similar tissue tightening device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein tissue tightening is higher in the first direction than in the second direction”. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794